 THERMOID. COMPANY (SOUTHERN DIVISION)57.Thermoid.Company(SouthernDivision)andInternationalChemicalWorkers Union,AFL-CIO,Petitioner.CaseNo.11-RC-1097.March 5, 1959SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of Election issued by theBoard on July 2, 1958,1 an election by secret ballot was conducted onJuly 23, 1958, under the direction and supervision of the RegionalDirector for the Eleventh Region, among. the employees in the appro-priate unit.Following the election, the Regional Director servedupon the parties a tally of ballots which showed that of approximately300 eligible voters, 221 cast ballots, of which 93 were for and 96 wereagainst the Petitioner.There were 32 challenged ballots, a numbersufficient to affect the results of the election.On July 28, 1958, the Petitioner filed timely objections to conductaffecting the results of the election.Pursuant to the Board's Rulesand Regulations, the Regional Director investigated the challengesand objections, and, on December 11, 1958, issued and duly servedupon the parties his report on challenges and objections. In hisreport, the Regional Director found that none of the objections raisedsubstantial and material issues with respect to the election, and rec-ommended that they be overruled.He further recommended that thechallenges to the ballots cast by 20 laid-off employees be sustained 2and that the challenges to the ballots cast by 12 alleged supervisorsbe overruled 3The Petitioner has filed timely exceptions to the Re-gional Director's report.Upon the basis of the Regional Director's report, the Petitioner'sexceptions thereto, and the entire record in this case, the Board makesthe following supplemental findings : 4A. The challengedballotsThe Petitioner excepts to the Regional Director's finding that 20employees who were laid off because of lack of work have no reasonableexpectancy of further employment, and to his recommendation thatchallenges to their ballots be sustained.The Regional Director's1Unpublished.3Mattie L.Bailey,Rosa Black, Ritchie M. Boyd,Mary J. Castle,Sarah J. Clawson,Willie Craig,Kermit Douglas,Clyde Elmore,Johnny Greene,J.B. Jones, Nellie Jones,Arthur Jordan, Jr., James H. Kendall, Lonce Linton, Lois Lowery, James W. Moore,James A.Moss, John L. Roddey,Emmett Stokes, and Woodson Wesley.3 J.C.Beaty, John W. Dulin, Luther Gibbs, Mitchell Hartsell, Joel T. Outen, JackScarborough,William G.Collins,CharlieA. Fox, Jr.,Billy Joe Griffin,Wade Jones,Vernon Privett,and Theodore Turner.'Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Leedom andMembers Bean and Fanning].123 NLRB No. 11. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation disclosed that these employees were among a total 60or more individuals who were laid off by the Employer betweenFebruary and June 30, 1958, because of lack of work.While theinvestigation also disclosed that the employees were advised that.theywould be recalled when work "picked up," none of them had beenrecalled at the time of the election, and the Employer states that itdoes not expect an increase in business or a need for these employeesin the foreseeable future.The Petitioner has submitted no evidence to counteract the Em-ployer's statements concerning the unlikelihood of recall of the laid-off employees.Rather, the Petitioner argues, in effect, that, as theEmployer promised the laid-off employees that they would be recalledwhen work "picked up," and as this was the Employer's first masslayoff in a number of years, the Board should take judicial cognizanceof the fact that business conditions have improved, and find that eachemployee has a reasonable expectancy of reemployment.We find nomerit in this contention.While economic conditions may have im-proved generally, as alleged by the Petitioner, there is no showingthat the Employer's business has improved or that there is any needfor additional employees.Accordingly, as the record shows thatthere is no reasonable expectancy that the laid-off employees will berecalled in the near future, we find, in agreement with the RegionalDirector, that the laid-off employees are ineligible to vote.Thechallenges to their ballots are therefore sustained.'The ballots of 12 "fixers" were challenged by the Petitioner on theground that these employees were supervisors, although the Board hadfound to the contrary in its initial Decision and Direction of Election.On the basis of his investigation, which showed that except for WadeJones, there had been no change in their duties since the Board'soriginal decision herein, the Regional Director concluded that fixerswere not supervisors and recommended that challenges to their ballotsbe overruled.'As no exceptions were filed to the Regional Director'sfinding with respect to 11 of the challenged ballots (all except that ofWade Jones), we shall, in accord with the recommendation of theRegional Director, order that they be opened and counted.The Petitioner, however, excepts to the Regional Director's failureto find that Wade Jones was a supervisor, and therefore ineligible tovote, especially in view of his finding that Jones acted as relief fore-man for Jerome Wilson, a supervisor, for approximately a month im-mediately before and following the election.We do not believe,however, that Jones, a nonsupervisory employee, may be denied hisright to vote in the unit to which he properly belongs, solely because5 Shaw-Randall Company,Inc.,116 NLRB 444.6 SeeRockwellManufacturing Company(Kearney,Nebraska, Division),122 NLRB798;Stokely-Bordo,121 NLRB 936. THERMOID COMPANY (SOUTHERN DIVISION)59he was temporarily substituting for a supervisor at the time of theelection.We find, rather, that this temporary and sole assignment didnot destroy Jones' interests as a member of the production and main-tenance unit, and that he is therefore eligible to vote.'We shall,therefore, in accord with the recommendation of the Regional Direc-tor, order that his ballot be opened and counted.B. The objectionsIn its objections, the Petitioner alleged that the Employer engagedin conduct affecting the results of the election by (1) engaging insurveillance at the polling place; (2) escorting voters to the pollingplace; (3) visiting employees' residences, and attempting espionageactivity concerning employee -union membership; (4) paying em-ployees expense money to electioneer against the Union; (5) grantinga wage increase and other economic benefits on the eve of the election;(6) carrying on antiunion activities during working hours, emphasiz-ing closing the plant; (7) drastically reducing its complement ofemployees on the eve of the election by discharges and layoffs; and (8)displaying coercive and intimidatory posters and pictures prior to andduring the election.As noted above, the Regional Director recom-mended that all the objections be overruled.As no party excepted tothe findings of the Regional Director with respect to objections Nos.2 and 7, above, we adopt his findings and overrule these objections.The Petitioner, however, has excepted to the Regional Director'srecommendation that the remaining objections should be overruled,and the exceptions to his findings with respect to objections Nos. 3and 4, above, raise substantial and material issues of fact which can-not be resolved without a hearing.As the challenged ballots which we have found should be openedand counted would be determinative of the results of the election ifthe Petitioner received a majority of the votes cast, we shall direct thatthey be opened and counted.Accordingly, if the Petitioner receivesa majority of the valid votes cast, we shall direct that the RegionalDirector issue a certification to the Petitioner as the collective-bar-gaining representative of the employees in the unit heretofore foundappropriate.However, if the Petitioner does not receive a majorityof the valid votes cast, we shall direct that a hearing be held on objec-tions Nos. 3 and 4 to determine the issues raised by the Petitioner'sexceptions to the Regional Director's report.[The Board directed that the Regional Director for the EleventhRegion shall open and count the challenged ballots cast by the fixerslisted in footnote 3, herein, and serve upon the parties a supplementaltally of ballots, including the count of the challenged ballots.]4 Cf.Huntley-Van BurenCompany,122NLRB 957,and casescitedtherein. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board sustained the challenges to the ballots of the laid-offemployees listed in footnote 2, and ordered that, in the event the Peti-tioner does not receive a majority of the valid votes cast after thechallenged ballots cast by the fixers have been opened and counted,the Regional Director shall conduct a hearing on the issues raisedby the Regional Director's report on objections Nos. 3 and 4 and thePetitioner's exceptions thereto.][The Board further ordered that, in the event such a hearing is held,the hearing officer designated for the purpose of conducting the hear-ing serve upon the parties a report containing resolutions of thecredibility of witnesses, findings of fact, and recommendations to theBoard as to the disposition of the objections, and referred the matterto the Regional Director for disposition as provided for herein.]Timber Laminators,Inc.andCarpenters Local 426, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, Petitioner.Case No. 36-RC-1370.March 5, 1959SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to the Decision and Direction of Election issued by theBoard on November 28, 1958, an election by secret ballot was con-ducted in the above-entitled matter on December 16, 1958, under thedirection and supervision of the Regional Director for the NineteenthRegion.'Upon the conclusion .of the election a tally of ballots wasfurnished the parties in accordance with the rules and Regulationsof the Board.The tally of ballots shows that there were approximately 25 eligiblevoters, and that 24 ballots were cast, of which 15 were for the Peti-tioner, 8 were against the Petitioner, and 1 was challenged.Thereafter, on December 22, 1958, the Employer filed timely objec-tion to conduct affecting the results of the election.On January 6,1959, the Regional Director issued and duly served upon the partieshis report on objections, attached hereto. In his report the RegionalDirector, in substance, found no merit in these objections, and recom-mended to the Board that the objections be dismissed and that thePetitioner be certified as the exclusive bargaining representative ofthe employees in the unit found apropriate.On January 22, 1959,the Employer filed exceptions to the Regional Director's report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has considered the Employer's objections, the Regional123 NLRB No. 5.